DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
In claim 1, “at least two adjustable straps”. Specifically, Examiner notes that exactly two adjustable straps (e.g., 20a and 20b) are shown in all of the drawings, while the recitation of claim 1 necessarily encompasses embodiments featuring three or more adjustable straps. It is not clear how or where a third strap would be situated relative to the rest of the device or the other two straps. Claim 7 reciting “first, second, third and fourth straps” is likewise objected to.
In claim 12, “wherein the padded sling is operable to be provided rearwardly of a male animal's penis”. Specifically, all of Applicant’s drawings clearly show the padded sling necessarily forward of the penis (e.g., Figure 7).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HIP LIFT ANIMAL HARNESS DEVICE.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claims 1 and 13, “chest harness portion” (specifically, the use of “portion” which implies that the chest harness potion is small part of a larger chest harness)
In claims 1 and 13, “hip harness portion”
In claim 1, “first strap”
In claims 1 and 13, “dorsal section”
In claims 1 and 13, “chest section”
In claim 1, “lower section” of the “padded sling”
In claim 1, “upper section” of the “padded sling”
In claim 7, “lower portion” of the “chest member”
The disclosure is objected to because of the following informalities: The specification contains numerous minor errors that should be corrected. In general, numbered parts of the invention should be consistently and accurately named throughout the disclosure. For example, on pp. 17-18 alone, the number “16” is used in association with the “upper portion”, the “padded sling”, and the “top portion”. All such minor informalities should be corrected in order to ensure that comprehension of the specification is maximized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 8, and 10-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was 
Claim 7 recites “first, second, third and fourth straps adapted to be encircled around a portion of the animal, and a padded sling operable to be provided beneath the animal to support lifting of the animal and secure the hip unit in place; wherein the padded sling runs underneath the animal and comprises a connection for the first, second, third and fourth straps; wherein each of the first, second, third and fourth straps wrap around the hind quarters of the animal and are secured at one end to the top portion and are secured at a second end to the padded sling” which appears to not be disclosed the application as originally filed. Specifically, the specification makes no mention of any straps secured to the padded sling other than the adjustable straps 20a, 20b (e.g., as shown in Figure 1). All of the figures only show adjustable straps 20a, 20b. While the claims as originally filed refer to “at least two adjustable straps”, which could theoretically include four straps, the original claims do not include sufficient detail as claimed in claim 7 regarding the four straps, e.g., “wherein the padded sling runs underneath the animal and comprises a connection for the first, second, third and fourth straps; wherein each of the first, second, third and fourth straps wrap around the hind quarters of the animal and are secured at one end to the top portion and are secured at a second end to the padded sling” to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 2-3 recite “a first strap spanning between a dorsal section and a chest section” which is indefinite, because it is unclear if “a chest section” is referring to the chest pads 28 (the only part of the harness that is identified with “chest” in the specification) or the cross member 34. While it would seem that “chest section” would logically refer to the chest pads 28 due to the use of the word “chest”, such an interpretation does not comport with the description of the invention due to the fact that the chest pads 28 are themselves configured as straps connecting the shoulder pads 30 with the cross member 34, there being no additional intervening strap. See also the related specification objection identified above. Dependent claims 2-6 fail to cure the deficiencies.
	Claim 1, lines 10-11 recite “the hip harness portion comprising a U-shaped member proximal a central portion of the padded sling and connecting two portions of the padded sling” which is indefinite, because the padded sling is previously recited as including “a lower section” and “an upper section”, seemingly referring, respectively, to 
	Claim 7 recites “a lower portion selectively secured to the upper portion of the chest member, and at least one strap adapted to be encircled around a portion of an animal” which is indefinite for two reasons. First, it appears to imply that the lower portion is secured to the upper portion by some means other than the at least one strap. However, based on Applicant’s disclosure, the at least one strap is in fact the sole means by which the lower portion and upper portion are connected.	Second, the recitation encompasses an embodiment where only one strap is used to connect the upper and lower portions of the chest member. However, search an interpretation is unclear in light of Applicant’s disclosure, which consistently uses at least two separate and discrete straps (i.e., Figures 1 showing two “chest pad 28” straps, or Figure 5 showing three straps). Dependent claims 8 and 10-12 fail to cure the deficiencies.
	Claim 7, lines 8-9 recite “a padded sling operable to be provided beneath the animal to…secure the hip unit in place” which is indefinite for two reasons. First, the hip member is previously claimed as already having “a lower portion” in line 5. It is unclear whether the padded sling is intended to be a separate and discrete part from the lower portion, which would not appear to be disclosed by Applicant, or whether the padded 
	Claim 7, line 13 recites “top portion” which lacks proper antecedent basis.
	Claim 13, lines 5-7 recite “a hip harness portion comprising a padded sling, and a second handle adapted to receive the hand of a human and connected to an upper section of the padded sling” which is indefinite, because it is unclear if the recitation of “an upper section of the padded sling” is referring to the upper portion 16 shown in fig. 1, or a top surface of the padded sling 18 shown in fig. 1. Dependent claims 14-20 fail to cure the deficiencies.
Claim 13, lines 8-9 recite “the hip harness portion comprising first and second adjustable straps that connect at a first end to the padded sling and connect at a second end to a rigid and substantially U-shaped member” which is indefinite, because the U-shaped member 72 is only disclosed as being positioned in the middle of the padded sling 18 (see, e.g., Figure 6), while the straps 20a, 20b are disclosed as connecting from the U-shaped member 72 to the upper portion 16 of the hip unit 12. It is illogical for the straps to connect to both the U-shaped member and the padded sling, as that would essentially create a circular formation for the straps that would preclude usage by an animal. Dependent claims 14-20 fail to cure the deficiencies.
Claim 13, line 13 recites “said at least two adjustable straps” which lacks proper antecedent basis. Claim 18 is likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2013/0213319 A1), hereinafter Hoffman, in view of Chancellor, Jr. (US 4,768,650 A), hereinafter Chancellor.

a chest member (front harness section 12; fig. 1) having an upper portion (upper section 44; fig. 1), a lower portion (lower section 46; fig. 1) selectively secured to the upper portion of the chest member (as shown in fig. 1), and at least one strap (foreleg straps 50, 52; fig. 1) adapted to be encircled around a portion of an animal (as shown in fig. 1);  
a hip member (rear harness section 14; fig. 1) having an upper portion (upper waist band section 22; fig. 1), a lower portion (lower waist band section 24; fig. 1) selectively secured to the upper portion of the hip member (as shown in fig. 1);
first and second straps (hind leg straps 18, 20; fig. 1) adapted to be encircled around a portion of said animal (as shown in fig. 1), and a padded sling (24; see also the rejection under §112(b) detailed hereinabove) operable to be provided beneath the animal to support lifting of the animal and secure the hip unit in place (as shown in fig. 1);
wherein the padded sling (24) runs underneath the animal and comprises a connection for the first and second straps (via anchor assemblies 32; fig. 1);
wherein each of the first and second straps (18, 20) wrap around the hind quarters of the animal and are secured at one end to the top portion and are secured at a second end to the padded sling (as shown in fig. 1);
a first handle (front harness handle 42; fig. 1) adapted to receive the hand of a human and adapted for use with said chest member (as shown in fig. 1), wherein 
a second handle (handle 26; fig. 1) adapted to receive the hand of a human (as shown in fig. 1), wherein said second handle has a first attaching portion, a second attaching portion, and a continuous length of material therebetween (as shown in fig. 1); and 
a tether (adjustable shoulder strap assembly 90; fig 8) comprising a first end, a second end, and an adjustable length therebetween (as shown in fig. 8);
said first end of said tether selectively interconnected to said chest member and said second end of said tether selectively interconnected to said hip member (as shown in fig. 6), wherein said second end of said tether is selectively interconnected to said hip member by an adjustable loop secured with a buckle (attachment mechanisms 98; as shown in figs. 1, 6, and 8; Examiner notes that the tether could be attached with the adjustable loop on either side); 
an adjustment member (94) provided on the adjustable length of the tether (as shown in fig. 8), the adjustment member operable to selectively change the length of the tether (see para. [0032]); 
wherein said tether comprises a shoulder pad (96), and wherein the length of the tether is adjustable such that the tether is positionable between a first and second position of use (as shown in figs. 6 and 7), and wherein the first position of use comprises a first length such that the tether is operable to be used as a shoulder strap (as shown in fig. 6), and wherein the second position of use 
Hoffman does not appear to specifically disclose additional third and fourth straps; wherein said tether comprises a handle disposed on and interconnected to the shoulder pad.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention with additional third and fourth straps, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The purpose for doing so would be to ensure additional security for the hip member.
	Furthermore, Chancellor teaches a tether (shoulder strap) 30 which comprises a handle (26) disposed on and interconnected to the shoulder pad (40; see column 2, lines 48-51).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal harness of Hoffman with a handle on the tether as taught by Chancellor in order to enable more flexible usage of the strap, and more carrying options (see Chancellor, col. 2, lines 48-51).

Regarding claim 8, Hoffman as modified discloses the invention in claim 7, and further discloses wherein the second end of the tether (90) is secured to the second handle (as shown in fig. 6).



Regarding claim 11, Hoffman as modified discloses the invention in claim 7, and further discloses wherein a fore-aft position of the padded sling (24) is adjustable by adjusting a length of at least two of the first, second, third and fourth straps (para. [0025], regarding each hind leg strap is connected to the waist band upper section 22 at the rump of the dog by a releasable latching mechanism 26; the releasable mechanisms 26 are preferably adjustable, side release buckles, and therefore also allow for adjustment of the length of the hind leg straps; fig. 1).

	Regarding claim 12, Hoffman as modified discloses the invention in claim 11, and further discloses wherein the padded sling (24) is operable to be provided rearwardly of a male animal’s penis (via the adjustable length of the straps 18, 28, as described in para. [0025).

Response to Arguments
Applicant’s arguments filed August 26, 2021, with respect to the rejection of claims 1-6 and 13-20 under §103 have been fully considered and are persuasive.  The 
Examiner notes that no arguments were presented with regard to the rejection of currently presented claims 7, 8, and 10-12 under §103. These claims remain rejected substantially as presented in the non-final rejection mailed on March 26, 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647